Citation Nr: 0835639	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-09 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for elevated 
cholesterol.  

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for a prostate 
disorder.

4.  Entitlement to service connection for colon polyps.  

5.  Entitlement to service connection for gastroesophageal 
reflux disease.  

6.  Entitlement to service connection for a disability of the 
left hand.

7.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.

8.  Entitlement to an increased rating for atrial 
fibrillation, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1964 to June 1968, 
and from March 1969 to January 1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).   

A hearing was held before the undersigned Veterans Law Judge 
in April 2008.  

The claim for service connection for a left hand disorder, 
and the claims for increased ratings for hypertension and 
atrial fibrillation are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Elevated cholesterol is a laboratory finding of a high 
level of cholesterol in the blood, and is not a disability.

2.  The veteran has never been diagnosed as having chloracne 
or any of the other listed disorders which may be presumed to 
have been due to exposure to herbicides. 

3.  A current skin disorder was not present during service 
and did not develop as a result of any incident during 
service such as exposure to herbicides.  

4.  The veteran does not have prostate cancer.  

5.  A prostate disorder such as benign prostatic hypertrophy 
was not present during service, was not manifest until many 
years after service, and did not develop as a result of any 
incident during service, to include exposure to herbicides 
such as Agent Orange.

6.  Colon polyps were not present until many years after 
service and did not develop as a result of any incident 
during service, to include exposure to herbicides such as 
Agent Orange.  

7.  Gastroesophageal reflux disease was not present until 
many years after service and did not develop as a result of 
any incident during service, to include exposure to 
herbicides such as Agent Orange.  

8.  There is no evidence that gastroesophageal reflux disease 
was caused or aggravated by a service-connected disability or 
medication taken for treatment of a service-connected 
disability.  





CONCLUSIONS OF LAW

1.  Elevated cholesterol is not a disability for which 
compensation may be paid.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

2.  A skin disorder, claimed as secondary to exposure to 
Agent Orange, was not incurred in or aggravated by service, 
and may not be presumed to have resulted from herbicide 
exposure.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

3.  A prostate disorder was not incurred in or aggravated by 
service, and prostate cancer may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

4.  Colon polyps, claimed as secondary to exposure to Agent 
Orange, were not incurred in or aggravated by service, and 
may not be presumed to have resulted from herbicide exposure.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

5.  Gastroesophageal reflux disease, claimed as secondary to 
exposure to Agent Orange, were not incurred in or aggravated 
by service, may not be presumed to have resulted from 
herbicide exposure, and was not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.310 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in September 2003, October 2003, December 2004, and 
November 2007 provided the veteran with an explanation of the 
type of evidence necessary to substantiate his claims, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  The initial duty to assist letter was provided prior 
to the adjudication of the claims.  In addition, the letters 
adequately informed the veteran that he should submit any 
additional evidence that he had in his possession.  Notice in 
March 2008 also included information regarding the evidence 
to establish a disability rating and an effective date for 
the award of benefits if service connection is awarded.  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran's service medical records and post service treatment 
records have been obtained.  He has had a hearing.  He has 
been afforded VA examinations.  The Board does not have 
notice of any additional relevant evidence which is available 
but has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

I.  Entitlement To Service Connection For Elevated 
Cholesterol.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
cardiovascular disease is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Hypercholesterolemia is an abnormally large amount of 
cholesterol in the cells and plasma of the circulating blood.  
Stedman's Medical Dictionary, 823 (26th ed. 1995).  The Court 
has held that the term "disability" as used for VA purposes 
refers to impairment of earning capacity. Allen v. Brown, 7 
Vet. App. 439, 448 (1995). Hypercholesterolemia does not 
cause any impairment of earning capacity and is not a disease 
entity.  The record contains no competent medical evidence 
that the veteran has current disability associated with 
hypercholesterolemia. 

As such, hyperlipidemia is simply a laboratory finding and 
are not a disability in and of itself for which VA 
compensation benefits are payable. See 61 Fed. Reg. 20,440, 
20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  They are, therefore, not appropriate entities 
for the rating schedule.).  

The only manifestation of the veteran's claimed condition is 
in the laboratory test results.  Nothing in the medical 
evidence reflects that he has a current disability manifested 
by hyperlipidemia or that it is secondary to a service-
connected disability.  There are no symptoms, clinical 
findings, or other manifestations, or any deficits in bodily 
functioning associated with this laboratory finding.  As 
such, it is not a disability within the meaning of the law 
granting compensation benefits.

The veteran has presented no competent medical evidence to 
the contrary.  The veteran's assertions that elevated 
cholesterol is itself a disability, is a risk factor for a 
possible future disability, or causes a current disability or 
is related to a service-connected disability are not 
competent medical evidence that a current disability exists 
due to a laboratory finding of high cholesterol. See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, the claim for service connection for 
elevated cholesterol must be denied.  

II.  Entitlement To Service Connection For A Skin Disorder.

The Board has noted that the veteran's claim for service 
connection for a skin disorder was previously denied by the 
RO in August 1995, and the decision became final.  However, 
the RO reopened that claim on the basis that new and material 
evidence was presented subsequent to that decision such as a 
VA agent orange examination report showing that the veteran 
had skin tags, and VA treatment reports showing a diagnosis 
of a skin condition.  The Board concurs with that 
determination.  Accordingly, the current claim may be 
considered without regard to the prior denial.  

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131.  

With respect to the claim that the veteran's disabilities are 
due to exposure to Agent Orange in service, the Board notes 
that the veteran's service personnel records show that he had 
service in Vietnam, so exposure to Agent Orange and other 
herbicide agents may be presumed.  See 38 C.F.R. § 3.307, 
3.309.  Under 38 C.F.R. § 3.309(e), certain diseases may be 
presumed to have resulted from exposure to certain herbicide 
agents such as Agent Orange.  The list includes, among 
others, chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lungs, bronchus, 
larynx, or trachea), and soft-tissue sarcomas. 38 C.F.R. § 
3.309(e).  Chloracne, and porphyria cutanea tarda, and 
subacute peripheral neuropathy must be manifest within one 
year after the last exposure to an herbicide agent.  
38 C.F.R. § 3.307(a)(6).

Significantly, however, the disorders claimed by the veteran 
are not among those disorders which may be presumed to have 
resulted from such exposure.  There is no indication that he 
has ever been diagnosed with chloracne or porphyria cutanea 
tarda.  Thus, the presumptions do not apply.

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  However, where the issue involves such a 
question of medical causation, competent evidence is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran's service medical records are negative for 
references to any chronic skin problems.  Although he was 
seen for a rash in July 1976, this was attributed to tinea 
cruris which apparently resolved as it is not noted in 
subsequent records.   The report of a medical examination 
conducted in October 1986 for the purpose of his separation 
from service shows that clinical evaluation of his skin was 
normal.  An associated medical history reflects that he 
denied having skin diseases.  Multiple other examination 
reports and medical histories taken in service are likewise 
negative for references to a skin disorder.  

There are no post service records pertaining to the presence 
of a skin disorder until many years after service.  For 
example, VA records dated in July 1994 show that the veteran 
had benign nevi on the trunk.  There is also current medical 
evidence that the veteran has been treated for actinic 
keratoses.  However, there is no medical opinion in any 
record which relates a current skin problem to service.  

A VA agent orange examination report dated in October 2003 is 
also of record.   The only diagnosis pertaining to the skin 
was multiple skin tags on the neck and axillary area.  This 
is not a disorder which may be presumed to have been due to 
exposure to Agent Orange.  

The Board has considered testimony given by the veteran 
during the hearing, but notes that the veteran's own opinion 
that his current complaints are related to service is not 
enough to support his claim.  Lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).

Based on the foregoing evidence, the Board finds that the 
veteran's skin problems were not present until many years 
after separation from service, are not among the disorders 
which may be presumed to have been due to exposure to 
herbicides, and he has not presented any competent evidence 
linking them to his period of service.  Accordingly, the 
Board concludes that a skin disorder was not incurred in or 
aggravated by service, and may not be presumed to having been 
incurred in service or presumed to have resulted from 
herbicide exposure.

III.  Entitlement To Service Connection For Prostate 
Disorder.

During the hearing, the veteran stated that he was diagnosed 
with a prostate problem around the early 1990's.  He said 
that he had been treated through a VA medical facility.  The 
veteran implicitly expressed his belief that the prostate 
disorder was related to service.  

The veteran's service medical records do not contain any 
references to any prostate problems.  The report of medical 
history given by the veteran in October 1986 for the purpose 
of separation from service shows that he denied having 
frequent or painful urination.  The report of a medical 
examination conducted at that time shows that clinical 
evaluation of the genitourinary system was normal.  

The earliest post service medical record containing a 
reference to an enlarged prostate is dated from many years 
after separation from service.  However, the treatment 
records do not contain any indication that the disorder was 
related to service.  During the hearing the veteran conceded 
that he did not know of any doctor who had given an opinion 
linking the disorder to service.  

The evidence which is of record does not contain any 
indication that the veteran has been given a diagnosis of 
prostate cancer.  

After reviewing all of the relevant evidence, the Board finds 
that the appellant's lay allegations of a connection between 
his current prostate problems and service do not provide 
support for his claim. See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (medical opinion requires a foundation in 
medical expertise). 

The Board notes that an enlarged prostate (as opposed to 
prostate cancer) is not one of the disorders which may be 
presumed to have been due to exposure to herbicides such as 
Agent Orange.  As was noted above, the Secretary of the 
Department of Veterans Affairs has determined that there is 
no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  Therefore, the claim may not be 
granted based on the presumptions relating to herbicide 
exposure.  

Moreover, the claim must be denied on a direct basis because 
the preponderance of the competent evidence shows that the 
current disorder is not linked to any in-service occurrence 
or event.  There was no mention of any such disorder in 
service, and no medical evidence has been presented to 
suggest that the current enlargement of the prostate was 
related to the veteran's active service.  Thus, a direct 
causal link between the veteran's claimed disorder and 
exposure to Agent Orange or active duty service has not been 
demonstrated.  

In summary, an enlarged prostate was not present during 
service, was not manifest until many years after separation 
from service, and has not been shown to have been due to any 
incident during service such as exposure to herbicides.  
Accordingly, the Board concludes that a prostate disorder was 
not incurred in or aggravated by service, and may not be 
presumed to have been incurred in service.  

IV.  Entitlement To Service Connection For Colon Polyps.

The veteran's service medical records are negative for any 
references to colon polyps.  On separation examination, his 
abdomen, viscera, anus, and rectum were all described as 
normal.  

During the hearing held in April 2008, the veteran reported 
that his polyps showed up around the year 2000.  He said that 
he did not have any knowledge that any doctor had related the 
condition to his military service.

The Board notes that colon polyps are not a disorder which 
may be presumed as being due to agent orange.  

In summary, colon polyps were not present during service, 
were not manifest until many years after separation from 
service, and have not been shown to have been due to any 
incident during service such as exposure to herbicides.  
Accordingly, the Board concludes that colon polyps were not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.  

V.  Entitlement To Service Connection For Gastroesophageal 
Reflux Disease.

During the hearing held in April 2008, the veteran reported 
that he first experienced symptoms of reflux in the early to 
mid 1990's.  He said that he did not have any knowledge that 
any doctor had related the condition to his military service.

The veteran's service records are negative for a diagnosis of 
chronic reflux disease.  The Board notes that reflux disease 
is not a disorder which may be presumed as being due to agent 
orange.  

In summary, gastroesophageal reflux disease was not present 
during service, was not manifest until many years after 
separation from service, and has not been shown to have been 
due to any incident during service such as exposure to 
herbicides.  Accordingly, the Board concludes that 
gastroesophageal reflux disease was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  

With respect to the contention that the reflux disease is 
secondary to a service connected disability, the applicable 
regulation provided that service connection may be granted 
for disability shown to be proximately due to or the result 
of a service-connected disorder.  See 38 C.F.R. § 3.310(a).  
This regulation has been interpreted by the Court to allow 
service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

Recently, the regulation was revised to incorporate the 
Court's ruling.  See 71 FR 52747, Sept. 7, 2006.  The 
regulation now provides as follows:

(a) General. Except as provided in §3.300(c), disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition. 
(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level. 

The veteran is currently service connected for coronary 
artery disease, rated as 30 percent disabling; residuals of a 
broken left ankle, rated as 20 percent disabling; 
hypertension, rated as 10 percent disabling; atrial 
fibrillation, rated as 10 percent disabling; removal of a 
lesion from the forehead, rated as noncompensably disabling; 
and a scar from removal a cyst of the right forearm, rated as 
noncompensably disabling.    

The Board has noted that the veteran has expressed his own 
opinion that the medication taken for his service-connected 
disabilities had caused him to develop stomach problems.  
However, the Board notes that the veteran is not competent, 
as a lay person, to make such a medical judgment. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

No medical evidence has been presented on the issue of 
secondary service connection for a stomach disorder.  For 
these reasons, the Board finds that the veteran's current 
stomach problems were not caused or aggravated by service-
connected disabilities or the medication taken to treat them.  
Accordingly, the Board concludes that gastroesophageal reflux 
disease was not proximately due to or the result of a 
service-connected disability.  


ORDER

1.  Service connection for elevated cholesterol is denied.  

2.  Service connection for a skin disorder is denied.

3.  Service connection for prostate disorder is denied.

4.  Service connection for colon polyps is denied.  

5.  Service connection for gastroesophageal reflux disease is 
denied.  


REMAND

Regarding his claim for service connection for a left middle 
finger disorder, the veteran contends that he developed a 
chronic disability of the left middle finger as a result of 
an incident in which he fell down and injured the finger.  
Service medical records dated in 1980, including an x-ray 
report, show that he was seen for evaluation of that finger.  
A February 1980 emergency room record indicates that he had 
edema of the finger after falling down the previous day.  An 
x-ray reportedly was negative.  His finger was placed in a 
splint.  On separation medical history he reported having had 
a "cracked" middle finger.  The veteran has testified that 
he continues to have discomfort as a result of that injury.  

The VA has a duty to afford a veteran a medical examination 
or obtain a medical opinion when necessary to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d).  When the medical 
evidence is not adequate, the VA must supplement the record 
by seeking an advisory opinion or ordering another 
examination.  See McLendon v Principi, 20 Vet. App. 79 
(2006).  In the present case, there is testimonial evidence 
showing a current disability, evidence of an injury in 
service, and testimony of continuity of symptomatology 
indicating a possible relationship to current disability.  In 
light of these factors, the Board concludes that an 
examination is required to determine the likelihood that any 
current left middle finger problems are related to service.  

The Board also finds that additional VA examinations are 
required to properly analyze the veteran's claim for higher 
ratings for atrial fibrillation and hypertension.  The 
veteran's atrial fibrillation is rated as 10 percent 
disabling under 38 C.F.R. § 4.104, Diagnostic Code 7010.  
Under this Code, a 10 percent rating is assigned for 
permanent atrial fibrillation (lone atrial fibrillation) or 
one to four episodes per year of supraventricular tachycardia 
documented by ECG or Holter monitor. 38 C.F.R. § 4.104.  A 30 
percent rating is assigned for supraventricular tachycardia 
with more than four episodes per year documented by ECG or 
Holter monitor. Id.  Significantly, however, the report of a 
VA heart examination conducted in September 2006 does not 
contain adequate information to allow the Board to assess the 
severity using the foregoing criteria.  In addition, the 
September 2006 examination report does not contain an 
adequate assessment of the veteran's hypertension.  
Therefore, another examination should be conducted.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any left middle 
finger orthopedic disabilities which the 
veteran may currently have.  The claims 
folder, including the service medical 
records should be made available to and 
reviewed by the examiner before the 
examination.  The examiner should record 
the full history of the claimed disorder.  
The examiner should specifically comment 
as to the likelihood that any currently 
found disability is as likely as not 
(i.e., is there a 50 percent or greater 
likelihood) related to the reported left 
middle finger injury in service.  

2.  The veteran should be afforded a VA 
cardiology examination to determine the 
current severity of his service connected 
atrial fibrillation and hypertension.  The 
claims folder, including the service 
medical records should be made available 
to and reviewed by the examiner before the 
examination.  The report should contain 
all findings required to rate the atrial 
fibrillation under Diagnostic Code 7010, 
and all findings necessary to rate the 
hypertension under Diagnostic Code 7101.

3.  The RO should review the examination 
reports to determine if they are in 
compliance with this REMAND.  If deficient 
in any manner, they should be returned, 
along with the claims file, for immediate 
corrective action.

4.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


